DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Final Rejection filed by Applicant on 5/16/2022
Claims 1-21 have been allowed
Claims 1, 4-6, 10, 14-17, 20 and 21 have been amended

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 5/16/2022, with respect to the rejection of claim(s) 1-21 under U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-21 has been withdrawn. 
 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… the first switch terminal directly connected to a feedback terminal, the second switch terminal directly connected to the second comparator input, and the switch control terminal directly connected to the third control circuit output.”
Claims 2-10 are also allowable due to their dependence on claim 1.

Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 10,
“… the first switch terminal directly connected to a feedback terminal, the second switch terminal directly connected to the second comparator input, and the switch control terminal directly connected to the third control circuit output.”
Claims 11-15 are also allowable due to their dependence on claim 10.




Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 16,
“… the first switch terminal directly connected to the voltage divider output, the second switch terminal directly connected to the second comparator input, and the switch control terminal directly connected to the third control circuit output.”
Claims 17-20 are also allowable due to their dependence on claim 16.

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 21,
“… the first switch terminal directly connected to the voltage divider output, the second switch terminal directly connected to the second comparator input, and the switch control terminal directly connected to the third control circuit output.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art not relied upon and made of record is considered pertinent to applicant’s disclosure.
US 20140117955 Zoso; Luciano et al. is a digital controller for switch-mode DC-DC converters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867